Appeal from an order and judgment (one document) of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered February 7, 2003. The order and judgment found defendant to be in contempt of court for violation of a prior order and directed that defendant permanently remove all vehicles from his property with the exception of two noncommercial vehicles.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed with costs for the reasons stated in decision at Supreme Court. Present—Pine, J.E, Wisner, Kehoe, Gorski and Hayes, JJ.